Citation Nr: 0906147	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran appealed an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
hypertension.  While the appeal was pending, the Veteran 
passed away.


FINDINGS OF FACT

1.  The Veteran had active military service from March 1974 
to July 1974 and August 2004 to December 2004.

2.  Prior to issuing a decision on the merits of the 
Veteran's claim of entitlement to service connection for 
hypertension, the Board received notice from the Social 
Security Department that the Veteran died in October 2008, 
during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Board received notice 
that the Veteran died in October 2008.

As a matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran and/or appellant. 
See 38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


